DAVIDSON, Judge.
The appellant was charged with unlawful possession for the purpose of sale, in a dry area, of intoxicating liquor. Upon trial before the court, without the intervention of a jury, he was found guilty and his punishment fixed ¿t confinement in the county jail for nine months.
The record is before us without statement of facts or bills of exception. No error appears on the face of the record.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.